Citation Nr: 0607482	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  95-40 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes cavus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of cholecystectomy.

4.  Entitlement to a total rating for individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1977.

This case came to the Board of Veterans Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In July 1998, the veteran testified at an RO hearing; a copy 
of the transcript is associated with the record. 

In a September 1997 rating decision, the RO awarded helpless 
child status to the veteran's daughter, F. C. W.  In a 
September 2002 VA Form 21-686c, it appears that the veteran 
is again claiming helpless child status for his daughter.  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

On November 7, 2005, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
appellant that he was satisfied with the decision regarding 
his appeal and wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from the veteran's notice of 
disagreement (NOD) with a September 1995 rating decision, 
which denied the veteran's claims for a compensable rating 
for bilateral hearing loss and a rating in excess of 30 
percent for bilateral pes cavus.  In November 1995, the 
veteran submitted a VA Form 9 Substantive Appeal.  The 
veteran also filed an NOD with a May 1996 rating decision, 
which, in pertinent part, denied the veteran's claims for a 
rating in excess of 10 percent for residuals of 
cholecystectomy and entitlement to a TDIU.  In March 1998, 
the veteran filed a VA Form 9 Substantive Appeal.

In May 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in September 2003, the Board 
remanded the case for additional development.  VAOPGCPREC 1-
03.  In September 2005, a supplemental statement of the case 
(SSOC) was issued.

On an SSOC Expedited Action Attachment signed and dated 
November 3, 2005 and received by the RO on November 7, 2005, 
the appellant indicated that he was satisfied with the 
decision regarding his appeal and wished to withdraw his 
appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


